Citation Nr: 0200093	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  97-34 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for 
service-connected fracture, lunate left wrist (minor), 
currently rated as 10 percent disabling.

(The issue of whether an overpayment of Department of 
Veterans Affairs (VA) compensation benefits was properly 
created is the subject of a separate Board of Veterans' 
Appeals (Board) decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1996 to 
January 1997 with over six years of prior active service.

This matter comes before the Board on appeal from December 
1998 rating decision by the St. Petersburg, Florida, Regional 
Office (RO) of VA, which denied an increased rating for the 
veteran's service-connected left wrist disability.  A notice 
of disagreement was received in January 1999, a statement of 
the case was issued in May 2000, and a substantive appeal was 
received in June 2000.  The veteran testified at a Board 
hearing at the RO in June 2001. 

Although issues dealing with increased ratings for a 
herniated nucleus pulposus and bilateral pes planus/fascitis 
were also appealed by the veteran, he withdrew his appeal as 
to those issues in a June 2001 written communication. 


FINDING OF FACT

The veteran's service-connected left wrist disability, 
described for rating purposes as fracture, lunate left wrist 
(minor), is manifested by slight limitation of motion, pain 
on daily use, and difficulty lifting weights.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for the veteran's service-connected fracture, lunate 
left wrist (minor) have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.321 and Part 4, 
including § 4.7 and Code 5215 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes recent VA examinations, VA 
treatment records, and the veteran's service medical records.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to assignment of a higher disability rating for a 
left wrist disability.  The discussions in the rating 
decision, statement of the case, supplemental statement of 
the case, and correspondence informing the veteran of the 
provisions of the VCAA have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

The present appeal involves the veteran's claim that the 
severity of his service-connected left wrist disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected left wrist disability has 
been rated by the RO under the provisions of Diagnostic Code 
5215, Wrist, limitation of motion of.  Under this regulatory 
provision, a rating of 10 percent is warranted where 
dorsiflexion is less that 15 degrees; a 10 percent rating is 
also assigned where palmar flexion is limited in line with 
the forearm.  The veteran is right-handed, but under Code 
5215, the same rating applies regardless of whether the 
injured extremity is dominant.  The highest rating available 
under Code 5215 is ten percent; a greater evaluation is 
available for ankylosis of the wrist under Code 5124.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

VA treatment records from 1997 and 1998 indicate that the 
veteran complained of pain radiating into his left arm from 
his neck.  In December 1998, one examiner noted possible 
decreased grip strength in the left hand and numbness in the 
fifth fingers.  Wrist problems were not treated.

A VA examination was conducted in October 1998.  The veteran 
complained of neck and low back pain since 1992 after a fall.  
He denied any upper extremity pain, but did report bilateral 
weakness.  On examination, the doctor noted that the veteran 
experienced no significant pain involving any of his joints.  
Wrist range of motion, bilaterally, was measured as 70 
degrees in dorsiflexion, 80 degrees in palmar flexion, 45 
degrees in ulnar deviation, and 20 degrees in radial 
deviation.  Forearm supination was to 85 degrees, and 
pronation was to 80 degrees.  X-rays showed no evidence of a 
left wrist fracture, although a fractured left wrist was 
listed as a diagnosis.  The examiner noted that there was no 
lost range of motion, no motor weakness, no change in 
reflexes, no loss of coordination, no loss of endurance, and 
no significant pain on motion with use.

A VA examination was performed in March 2001.  The veteran 
complained of occasional pain with full wrist extension and 
numbness in the small finger of his left hand.  The numbness 
was related to a cervical spine injury.  He rated his 
baseline pain in the left wrist as a 5 on a 10 point scale, 
with flare-ups to about 8.  These flare-ups occurred about 9 
times per year.  On examination, the left wrist had a range 
of motion as follows: dorsiflexion was to 70 degrees with 
pain at 68 degrees, palmar flexion was to 80 degrees and 
without pain, radial deviation was to 20 degrees, and ulnar 
deviation to 45 degrees.  Forearm supination was to 75 
degrees and pronation was to 80 degrees.  Some mild dorsal 
wrist tenderness was noted.  The examiner believed that the 
wrist pain was most likely caused by dorsal wrist abutment 
syndrome.  During flare-ups, the doctor believed that range 
of motion would be limited up to an additional 10 percent.

The veteran testified at a Board hearing in June 2001.  He 
stated that he always had some pain in the left wrist, and 
was limited to lifting approximately 30 pounds at work.  He 
also complained of pain on usage.

As was noted above, 10 percent is the maximum evaluation 
under Code 5215.  No increased rating may be assigned under 
that Code.  Further, the veteran does not meet the criteria 
for assignment of a disability rating under Code 5214 for 
ankylosis of the wrist, as he still has a nearly full range 
of motion, even taking into consideration the DeLuca 
requirements.  A higher rating may be assigned outside of the 
schedule, however.  38 C.F.R. § 3.321.

The record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his service connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

